People v Nunez (2019 NY Slip Op 00046)





People v Nunez


2019 NY Slip Op 00046


Decided on January 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2019

Sweeny, J.P., Gische, Kahn, Oing, Singh, JJ.


3839/15 8006A 782/16 8006

[*1] The People of the State of New York, Respondent,
vSteven Nunez, Defendant-Appellant.


Christina Swarns, Office of The Appellate Defender, New York (Katherine M.A. Pecore of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (R. Jeannie Campbell-Urban of counsel), for respondent.

Judgments, Supreme Court, New York County (Larry R.C. Stephen, J.), rendered February 23, 2016, convicting defendant, upon his pleas of guilty, of burglary in the third degree and attempted burglary in the third degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
Regardless of whether defendant validly waived his right to appeal, we find that the court providently exercised its discretion in denying youthful offender treatment (see People v Drayton , 39 NY2d 580 [1976]), in light of defendant's violation of the terms of his original plea agreement. Defendant both failed to complete a treatment program and committed a new felony. Moreover, the court extended leniency to defendant
despite his failure to comply with the agreement by sentencing him to concurrent terms.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2019
CLERK